COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS


                                                     §
IN RE: THE ESTATE OF JOSE CASARES,                                    No. 08-21-00104-CV
DECEASED,                                            §
                                                                         Appeal from the
                             Appellant,              §
                                                                        Probate Court No. 1
                                                     §              of El Paso County, Texas
                                                     §                  (TC#2010-P00681)


                                              O R D E R

        On July 1, 2021, this Court issued an order for mediation referral. The order required the parties

to make any objection to referral within ten days of the order. On July 8, 2021, the Appellees filed their

joint objection. The Court finds Appellees objection persuasive.

        Therefore, the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted, and the Reporter’s Record (1 volume) received on July 6, 2021, has this day been filed.

The Appellant’s brief is due August 8, 2021.

        IT IS SO ORDERED this 9th day of July, 2021.


                                                 PER CURIAM



Before Rodriguez, C.J., Palafox and Alley, JJ.